UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4379


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KOURTNEY ALEXANDRA KING,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:18-cr-00048-FPS-JPM-1)


Submitted: January 6, 2020                                        Decided: January 21, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Wheeling, West Virginia, for Appellant. Shawn Michael Adkins,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kourtney Alexandra King pled guilty pursuant to a plea agreement to misuse of a

passport, in violation of 18 U.S.C. § 1544 (2018). The district court sentenced King to

eight months’ imprisonment. On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious issues for appeal, but

raising as an issue for review whether the district court plainly erred in accepting King’s

guilty plea. King was informed of her right to file a pro se supplemental brief, but she has

not done so. The Government elected not to file a brief and does not seek to enforce the

appeal waiver in King’s plea agreement. * We affirm.

       Because King did not move in the district court to withdraw her guilty plea, the

acceptance of her guilty plea is reviewed for plain error only. United States v. Williams,

811 F.3d 621, 622 (4th Cir. 2016). To demonstrate plain error, a defendant must show:

(1) there was error; (2) the error was plain; and (3) the error affected her substantial rights.

United States v. Olano, 507 U.S. 725, 732 (1993). In the guilty plea context, a defendant

meets her burden to establish that a plain error affected her substantial rights by showing a

reasonable probability that she would not have pled guilty but for the district court’s Fed.

R. Crim. P. 11 omissions. United States v. Sanya, 774 F.3d 812, 815-16 (4th Cir. 2014).




       *
        Because the Government fails to assert the appeal waiver as a bar to this appeal,
we may consider the issue raised by counsel and conduct an independent review of the
record pursuant to Anders. See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.
2007).

                                               2
       Our review of the Anders brief and the transcript of the guilty plea hearing leads us

to conclude that the district court’s omissions under Rule 11 did not affect King’s

substantial rights. The transcript of the guilty plea hearing also reveals that the district

court ensured that the plea was supported by an independent basis in fact and that King

entered the plea knowingly and voluntarily and with an understanding of the consequences.

Accordingly, we discern no plain error in the district court’s acceptance of King’s guilty

plea. See United States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).

       In accordance with Anders, we also have reviewed the remainder of the record and

have found no meritorious issues for appeal. We therefore affirm the criminal judgment.

This court requires that counsel inform King, in writing, of the right to petition the Supreme

Court of the United States for further review. If King requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on King.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3